DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 06/25/2021.
The amendments filed on 06/25/2021 have been entered. Applicant has presently cancelled claim 13 and added new claim 27. Accordingly claims 1-12, 14-23, and 25-27 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/25/2021, with respect to the prior art rejection of the claims have been fully considered and are persuasive in part. Specifically, examiner agrees with applicant’s argument, on page 11, that Carnes and Guigues fail to teach the newly amended limitation of adjusting a magnitude of resistance to a motion of the controller based on a distance between the surgical instrument and the anatomical feature.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Poquet et al. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites the limitation “providing a haptic feedback signal to the controller [...]” and independent claim 11 recites the limitation “providing a haptic feedback signal to an input controller”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for these limitation. Applicant has not indicated where support for these amendment can be found. The most relevant disclosure is found in originally filed claim 13 and specification paragraphs [0019], [0022], [0023], [0031] of the pre-grant publication of the instant application. However these sections merely provide support for providing a haptic feedback signal to a surgeon/user and not to a controller or input controller as presently amended.  As such, claims 1-12, 14-23, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the operator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claims 1-4, 6, 9, 11-12, 14, 17-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (US 2017/0161893, June 8, 2017, corresponding WO publication Applicant submitted prior art via the IDS, hereinafter “Carnes”) in view of Guigues et al. (US 10,839,203 B1, filed December 27, 2016, hereinafter “Guigues”) and Poquet et al. (US 2014/0354792, December 4, 2014, hereinafter “Poquet”).
Regarding claims 1 and 11, Carnes discloses a system for surgery (and corresponding method) (“augmented reality surgical system” abstract), comprising: 
a surgical apparatus (robotic surgical system 1, Fig. 8, re-produced below, and corresponding description) including a controller (control device 4, Fig. 8 and corresponding description) adapted to receive operator inputs and control manipulation of a surgical instrument (“Robot arms 2, 3 may be driven by electric drives that are connected to control device 4. Control device 4 (e.g., a computer) is set up to activate the drives, in particular by means of a computer program, in such a way that robot arms 2, 3, their surgical assemblies 20 and thus the end effector 200 execute a desired movement according to a movement defined by means of manual input devices 7, 8. Control device 4 may also be set up in such a way that it regulates the movement of robot arms 2, 3 and/or of the drives.” [0054]; also see [0052]-[0053], Fig. 8 and corresponding description);

    PNG
    media_image1.png
    706
    514
    media_image1.png
    Greyscale

an image sensor disposed to capture a video of a surgery performed by the surgical apparatus (image capture device 108, Fig. 8 and corresponding description, [0053], [0055]); 
a display disposed to receive an annotated video of the surgery (display device 6, Fig. 8 and corresponding description; “The augmented image or video may be stored and/or sent to the display 6 or another output device.” [0055]); and 
a processing apparatus coupled to the surgical apparatus to control motion of the surgical apparatus (controller 102, Fig. 8 and corresponding description), coupled to the image sensor to receive the video ([0055], Fig. 8 and corresponding description), and coupled to the display to supply the display with the annotated video ([0055]), wherein the processing apparatus includes logic (“a controller 102 that has a processor 104 and a memory 106” [0039]; [0041], [0055]) that when executed by the system causes the system to perform operations including:
identifying an anatomical feature ([0036]-[0038]) in the video using an algorithm ([0055]; also see [0041], [0042], [0045], [0048] –[0050]);  
generating the annotated video ([0037]), wherein the anatomical feature from the video is accentuated in the annotated video ([0044]-[0045]); 
([0037]);
providing a haptic feedback signal to the controller when the surgical instrument comes within a threshold distance of the anatomical feature (“For example, haptics 216 may be implemented to provide feedback to the clinician when a surgical instrument moved by the input device 7, 8 comes within a predetermined distance of a large artery or other delicate tissue to prevent possible injury to the artery and/or delicate tissue.” [0065]; also see [0052]-[0053]).
Carnes discloses all of the claimed system elements stated above except for the use of a machine learning algorithm to identify an anatomical feature in the video. Carnes discloses using various other algorithms to identify anatomical features in the video, as stated above, including e.g. an edge detection algorithm ([0012]).
However, Guigues teaches, in an analogous field of endeavor (e.g. detecting a body part, i.e. anatomical feature, from a video using a machine learning algorithm, e.g. see abstract, col. 1, ll. 20-35, col. 17, ll. 50-55), the use of a machine learning algorithm to identify an anatomical feature in the video (“Furthermore, edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects, or portions of objects, expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools.” col. 12, l. 39- col. 13, l. 3; also see “The digital images may be synchronized, e.g., in real time as the digital images are captured or at a later time, and processed to recognize one or more body parts therein using one or more classifiers, such as artificial neural networks or support vector machines. The classifiers may be used to detect one or more candidates of body parts of actors within the scene” col. 2, ll. 35-45).

Although Carnes discloses determining when the distance is within the threshold distance as shown above, Carnes also fails to explicitly disclose adjusting a magnitude of resistance to a motion of the controller based on a distance between the surgical instrument and the anatomical feature.
However, Poquet teaches, in the same field of endeavor, adjusting a magnitude of resistance to a motion of the controller based on a distance between the surgical instrument and the anatomical feature (“by virtue of the means of estimation of the distance between the probe and the internal organ, the control unit can generate control commands for providing resistance to the movement of the medical instrument as a function of said distance, such that the support is increasingly braked as the needle approaches the prostate.” [0026]; also see [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with adjusting a magnitude of resistance to a motion of the controller based on a distance between the surgical instrument and the anatomical feature as taught by Poquet in order to assist the surgeon to ensure that the surgeon does not press the medical instrument too firmly or too rapidly on the internal organ ([0027] of Poquet). 


Guigues further teaches wherein the machine learning algorithm includes at least one of a deep learning algorithm, support vector machines (SVM), or k-means clustering (“In some implementations, the server 122 may operate a deep neural network, a convolutional neural network, a support vector machine, or any other type or form of classifier that is trained to recognize any number of discrete body parts within image frames captured from multiple perspectives.” col. 3, ll. 55-60; also see “For example, objects or portions thereof expressed within imaging data may be associated a label or labels according to one or more machine learning classifiers, algorithms or techniques, including but not limited to nearest neighbor methods or analyses, artificial neural networks, support vector machines, factorization methods or techniques, K-means clustering analyses or techniques” col. 12, ll. 60-67).
Therefore, because both Carnes and Guigues teach the use of an algorithm to identify an anatomical feature in the video, before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to substitute one type of algorithm for another to achieve the predictable result of identifying an anatomical feature in the video using the particular type of algorithm, in this case, a machine learning algorithm, wherein the machine learning algorithm includes at least one of a deep learning algorithm, support vector machines (SVM), or k-means clustering. 

Regarding claims 3 and 18, Carnes modified by Guigues and Poquet discloses the limitations of claim 1 as stated above, specifically regarding the machine learning algorithm. chrominance of the anatomical feature in the video, a shape of the anatomical feature, or a location of the anatomical feature in a body ([0048]).
Guigues further teaches wherein the machine learning algorithm identifies the anatomical feature by at least one of luminance of the anatomical feature in the video (“Moreover, textures or features of objects expressed in a digital image may be identified using one or more computer-based methods, such as by identifying changes in intensities within regions or sectors of the image” col. 12, ll. 7-50), a chrominance of the anatomical feature in the video (“Information and/or data regarding features or objects expressed in imaging data, including colors, textures or outlines of the features or objects, may be extracted from the data in any number of ways.” col. 12, ll. 7-50), a shape of the anatomical feature (“Furthermore, edges, contours, outlines, colors, textures, silhouettes, shapes or other characteristics of objects, or portions of objects, expressed in still or moving digital images may be identified using one or more algorithms or machine-learning tools.” col. 12, ll. 39-50), or a location of the anatomical feature in a body (“A set of body part candidates for a given body part may be identified based on peak values represented in respective score maps generated for that body part from synchronized image frames, and locations of such candidates within the image frames, e.g., locations of pixels potentially corresponding to the body part within the image frames, may be extracted from the score maps. For example, referring to FIG. 1D, the score map 140-1-3L of FIG. 1C includes probabilities that pixels representing heads are included in the image frame 130-3L that was captured during the performance of one or more gestures at time t.sub.3, and identifies the region 145-1-3L of peak values that most likely correspond to the head 160-1 of the actor 180.” col. 4, ll. 36-60; also see col. 22, l. 61- col. 23, l. 33).
Therefore, because both Carnes and Guigues teach the use of an algorithm to identify an anatomical feature in the video, before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to substitute one type of algorithm for another to achieve the predictable result of identifying an anatomical feature in the video using the particular type of algorithm, in this case, a machine learning algorithm, wherein the machine learning algorithm identifies the anatomical feature by at least one of luminance of the anatomical feature in the video, a chrominance of the anatomical feature in the video, a shape of the anatomical feature, or a location of the anatomical feature in a body.

Regarding claims 4 and 19, Carnes further discloses wherein accentuating the anatomical feature in the video includes at least one of modifying a color of the anatomical feature ([0044]) or surrounding the anatomical feature with a line (“a filtered image 126 that highlights the edges found in the input image 124.” [0045], Fig. 5 and corresponding description). 
Regarding claim 6, Carnes further discloses wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: 
identifying a diseased portion of the anatomical feature, and identifying a healthy portion of the anatomical feature ([0038]),
wherein the annotated video is generated, with at least one of the diseased portions or the healthy portion are accentuated in the annotated video ([0044]-[0045], [0048]-[0049]).
(“Processor 104 may include a buffer or memory 106 to store the images, video, or data being processed. The image processing filter 116 may be implemented using discrete components, software, or a combination thereof. The augmented image or video may be stored and/or sent to the display 6 or another output device.” [0055]; Examiner notes that the limitation “to train the machine learning algorithm” is merely an intended use as currently recited).
Regarding claim 12, Carnes further discloses performing the surgical procedure with a surgical robot (robotic surgical system 1, Fig. 8 and corresponding description), wherein the image sensor, the surgical instrument, and the processing apparatus are coupled to the surgical robot (see Fig. 8 and corresponding description, [0054], [0055]).
Regarding claim 14, Carnes further discloses further comprising providing a visual feedback signal when the surgical instrument comes within the threshold distance of the anatomical feature, and wherein feedback is provided on a display coupled to the processing apparatus to receive the feed of the annotated video ([0058], [0065]; also see [0052]-[0053]).
Regarding claim 21, Carnes modified by Guigues discloses the limitations of claim 11 as stated above, specifically regarding the machine learning algorithm. Guigues further teaches training the machine learning algorithm to recognize the anatomical feature using at least one of images of the anatomical feature, a second video of a previously recorded surgical procedure, or maps of a human body (“training images” col. 27, ll. 5-50; Fig. 4A and corresponding description).
Regarding claim 27, Carnes modified by Guigues and Poquet discloses the limitations of claim 11 as stated above, specifically regarding the machine learning algorithm. Guigues further (“Each detection of a body part may include not only a position of the body part within an image frame, e.g., defined based at least in part on a position of a peak value within a score map, but also a set of vectors extending from the position of the body part to possible positions of other body parts within the image frame, subject to known physiological parameters or constraints for a human body [...] Such parameters or constraints, which may include not only bone lengths or configurations but also distance constraints, articulation constraints or deformation constraints, should be both feasible and proportional for humans, and must remain constant over time” col. 6, ll. 3-35; also see col. 9, ll. 38-60; col. 29, ll. 49-62; col. 31, ll. 39-51).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claims 1 above and further in view of Roberge et al. (US 2019/0139642, corresponding PCT filed April 26, 2017, hereinafter “Roberge”).
Regarding claim 5, Carnes modified by Guigues and Poquet discloses the limitations of claim 1 as stated above but fails to disclose further comprising a speaker coupled to the processing apparatus, wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: outputting audio data to the speaker in response to identifying the anatomical feature in the video. Although Examiner notes that Guigues does teach a speaker (e.g. see col. 20, ll. 10-30).
a speaker coupled to the processing apparatus, wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: outputting audio data to the speaker in response to identifying the anatomical feature in the video (“Upon selecting the populated template, the resulting data elements (which may be coded data elements) are recorded into memory such that the narrative "small round mass in the left anterior descending" is available for to the user through a number of outputs--such as audibly through a speaker or visually on a display.” [0050], [0115], [0133]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with a speaker coupled to the processing apparatus, wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: outputting audio data to the speaker in response to identifying the anatomical feature in the video as taught by Roberge in order to enhance a communication to a clinician. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claim 1 above and further in view of Murdock et al. (US 5,418,864, May 23, 1995, hereinafter “Murdock”).
Regarding claim 7, Carnes modified by Guigues and Poquet discloses the limitations of claim 1 as stated above but fails to disclose failing to identify another anatomical feature to a threshold degree of certainty, wherein the other anatomical feature that is not identified to the threshold degree of certainty is accentuated in the annotated video.
However, Murdock teaches, in an analogous field of endeavor (e.g. image processing, neural networks and display arts e.g. see abstract, col. 3, ll. 5-15), failing to identify another feature to a threshold degree of certainty; and wherein the other feature that is not identified to the threshold degree of certainty is accentuated (“The question marks ("?") indicate an uncertain character marker or that the controller 20 is not one-hundred percent certain that the the result of the post-processing for a specific character is actually correct. If the certainty is below a certain threshold, then the computer 14 will highlight the uncertain characters of the raster-image displayed on the display 15 shown in FIG. 1.” col. 12, ll. 53-68).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with failing to identify another anatomical feature to a threshold degree of certainty, wherein the other anatomical feature that is not identified to the threshold degree of certainty is accentuated in the annotated video as taught by Murdock in order to alert a clinician that intervention or manual input may be required (col. 12, ll. 53-68 of Murdock).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claims 1 and 11, respectively above and further in view of Kasai et al. (US 2019/0091861, corresponding PCT filed February 2, 2017, hereinafter “ Kasai”).
Regarding claim 8 and 16, Carnes modified by Guigues discloses the limitations of claim 1 as stated above but fails to disclose a light source coupled to the processing apparatus, wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: controlling the light source to emit light and vary at least one of an intensity of the light emitted, a wavelength of the light emitted, or a duty 
However, Kasai teaches, in the same field of endeavor, a light source coupled to the processing apparatus (light source apparatus 5043, Fig. 13 and corresponding description) and controlling the light source to emit light and vary at least one of an intensity of the light emitted, a wavelength of the light emitted, or a duty ratio of the light source ([0238]-[0240]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with a light source coupled to the processing apparatus, wherein the processing apparatus further includes logic that when executed by the processing apparatus causes the system to perform operations including: controlling the light source to emit light and vary at least one of an intensity of the light emitted, a wavelength of the light emitted, or a duty ratio of the light source as taught by Kasai in order to provide light to an observation target to be imaged ([0220]-[0221] of Kasai) and to perform special light observation ([0240] of Kasai). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claim 1 above and further in view of Davey et al. (US 2015/0342560, December 3, 2015, hereinafter “Davey”).
Regarding claim 10, Carnes modified by Guigues and Poquet discloses the limitations of claim 1 as stated above but fails to disclose wherein identifying the anatomical feature in the video includes using a sliding window analysis. 
However, Davey teaches, in the same field of endeavor, wherein identifying the anatomical feature in the video includes using a sliding window analysis ([0055], [0075]-[0078], [0083]).
sliding window analysis as taught by Davey in order to optimize object or feature detection by searching for objects that fit within a particular size requirement (suggested by [0075] of Davey).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claims 11 and 12 above and further in view of Krimsky (US 2018/0055575, filed September 1, 2016).
Regarding claim 15, Carnes modified by Guigues and Poquet discloses the limitations of claim 12 as stated above. Although Carnes further discloses outputting a feedback signal to the operator when the surgical instrument comes within a threshold distance of the anatomical feature (“For example, haptics 216 may be implemented to provide feedback to the clinician when a surgical instrument moved by the input device 7, 8 comes within a predetermined distance of a large artery or other delicate tissue to prevent possible injury to the artery and/or delicate tissue.” [0065]; also see [0052]-[0053]), Carnes fails to disclose outputting an audio feedback signal to the operator with a speaker coupled to the processing apparatus when the surgical instrument comes within a threshold distance of the anatomical feature. Although Examiner notes that Guigues does teach a speaker (e.g. see col. 20, ll. 10-30).
However, Krimsky teaches, in the same field of endeavor, disclose outputting an audio feedback signal to the operator with a speaker coupled to the processing apparatus when the surgical instrument comes within a threshold distance of the anatomical feature ([0005], [0055], [0062]).
audio feedback signal to the operator with a speaker coupled to the processing apparatus when the surgical instrument comes within a threshold distance of the anatomical feature as taught by Krimsky in order to enhance an alerting communication to a clinician.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claim 11 above and further in view of Douglas et al. (US 2015/0065803, March 5, 2015, hereinafter “Douglas”).
Regarding claim 20, Carnes modified by Guigues and Poquet discloses the limitations of claim 11 as stated above. Although Guigues further teaches training the machine learning training as shown above with reference to the rejection of claim 22, Carnes modified by Guigues fails to disclose training the machine learning algorithm to recognize the anatomical features using the video.
However, Douglas teaches, in the same field of endeavor, training the machine learning algorithm to recognize the anatomical features using the video ([0176], [0324], [0410]). 
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes modified by Guigues with training the machine learning algorithm to recognize the anatomical features using the video as taught by Douglas in order to train the machine learning algorithm according to actual patient specific scenarios ([0324] of Douglas).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claim 11 above and further in view of Davey et al. (US 2015/0342560, December 3, 2015, hereinafter “Davey”) and further in view of Fan et al. (US 2018/0300880, filed April 12, 2017, hereinafter “Fan”).
Regarding claim 22, Carnes modified by Guigues and Poquet discloses the limitations of claim 11 as stated above but fails to disclose wherein identifying the anatomical feature in the video includes: scanning a sliding window of a fixed size across a given frame of the video; applying an image classifier of the machine learning algorithm to objects within the sliding window at each position within the given frame to identify one or more anatomical features, including the anatomical feature, in the given frame of the video. Examiner notes that Carnes further discloses analysis performed in each frame of the video, i.e. “a given frame of the video” ([0010]).
However, Davey teaches, in the same field of endeavor, wherein identifying the anatomical feature in the video (“identification of various anatomical features” [0055], also see “successive frames” [0085]) includes: scanning a sliding window across a given frame of the video (“To search the entire image, the code will look through a sliding window, and use the above method for creating a feature vector for that window. It then tries to match that vector to the training set, gives a confidence level for that area, and then moves the window to the next section of the image, allowing for overlap.” [0078], [0075]-[0077], [0083]); applying an image classifier of the machine learning algorithm to objects within the sliding window at each position within the given frame to identify one or more anatomical features, including the anatomical feature, in the given frame of the video (“algorithm using the sliding window based approach, where the window size determined by the training data and is large enough to include the genitalia, to generate a number of features for each window. Then, a trained classifier recognizes whether the window contains genitalia or not, and provides a confidence level.” [0075]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with wherein identifying the anatomical feature in the video includes: scanning a sliding window across a given frame of the video; applying an image classifier of the machine learning algorithm to objects within the sliding window at each position within the given frame to identify one or more anatomical features, including the anatomical feature, in the given frame of the video as taught by Davey in order to optimize object or feature detection by searching for objects that fit within a particular size requirement (suggested by [0075] of Davey).
Carnes modified by Davey fails to explicitly disclose the sliding window being of a fixed size.
However, Fan teaches, in an analogous field of endeavor (e.g. machine learning for object detection in images e.g. see abstract), disclose the sliding window being of a fixed size (“The sliding window technique may involve defining the image patches 21 by sliding a window of the fixed size across the original image 20 at an interval or stride (s)” [0030]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes in view of Davey with the sliding window being of a fixed size as taught by Fan in order to reduce computations.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claim 11 above and further in view of Hossack et al. (US 2011/0137175, June 9, 2011, hereinafter “Hossack”). 
Regarding claim 23, Carnes modified by Guigues and Poquet discloses the limitations of claim 23 as stated above but fails to disclose issuing an audible or visual alert when the confidence level of the machine algorithm that the anatomical feature has been correctly identified or delineated drops below a threshold level.
However, Hossack teaches, in an analogous field of endeavor (e.g. image processing e.g. see abstract), issuing an audible alert when the confidence level of an identification of an anatomical feature has been correctly identified drops below a threshold level (“generating an alarm or other alert if the level of confidence in identifying the vessel cross-section falls below a specified threshold.” [0041).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with issuing an audible or visual alert when the confidence level of the machine algorithm that the anatomical feature has been correctly identified or delineated drops below a threshold level as taught by Hossack in order to alert a user to perform corrective action. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues and Poquet as applied to claims 11-12 above and further in view of Guru et al. (US 2016/0270861, September 22, 2016, hereinafter “Guru”).
Regarding claim 25, Carnes modified by Guigues and Poquet discloses the limitations of claim 12 as stated above. Carnes further discloses temporally segmenting the video (e.g. [0010]-[0011]) but fails to disclose temporally segmenting the video to track steps of the surgical 
However, Guru teaches in the same field of endeavor, temporally segmenting the video to track steps of the surgical procedure (“receiving a video feed of a surgical procedure, the video feed comprising a plurality of image frames; identifying a current step of the surgical procedure based on one or more image frames of the video feed” [0005]); and providing an indication to a user of the surgical robot of a next step in the surgical procedure (“The method may further comprise providing surgical guidance including the expected next step. The surgical guidance may be in the form of audible instruction, visual instruction, a control signal to a robotic system, or other guidance which will be apparent to those having skill in the art in light of the present disclosure.” [0007]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with temporally segmenting the video to track steps of the surgical procedure; and providing an indication to a user of the surgical robot of a next step in the surgical procedure as taught by Guru in order to provide automatic detection and prevention of surgical error ([0004] of Guru).
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Guigues, Poquet, and Guru as applied to claims 11-12, and 25 above and further in view of DiSilvestro et al. (US 2008/0154127, June 26, 2008, hereinafter “Disilvestro”).
Regarding claim 26, Carnes modified by Guigues, Poquet, and Guru discloses the limitations of claim 25 as stated above but fails to disclose displaying to the user what a surgical field including the anatomical feature should look like after the next step.
(“instruct the computer 12 to render the anatomical result of a proposed surgical step or procedure, or perform other surgical related functions. For example, the surgeon 50 may view rendered images of the resulting bone structure of different bone resection procedures.” [0042]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Carnes with displaying to the user what a surgical field including the anatomical feature should look like after the next step as taught by Disilvestro in order to provide a surgical “walk through” for a surgeon to follow during a procedure ([0042] of DiSilvestro).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793